EXHIBIT 10.2






RECORD AND RETURN TO:     CROSS-REFERENCE TO:     Catherine S. Moore   Deed Book
47335, Page 0739,   Holt, Ney, Zatcoff & Wasserman, LLP   Gwinnett County,
Georgia   100 Galleria Parkway       Suite 600   Deed Book 4148, Page 600,  
Atlanta, Georgia 30339-5947   Forsyth County, Georgia  






THIRD CONSOLIDATED AMENDATORY AGREEMENT
AND AGREEMENT REGARDING CROSS-DEFAULT AND
CROSS-COLLATERALIZATION OF LOANS

($4,077,000 Loan)

        THIS THIRD CONSOLIDATED AMENDATORY AGREEMENT AND AGREEMENT REGARDING
CROSS-DEFAULT AND CROSS-COLLATERALIZATION OF LOANS (this “Agreement”) made and
entered into as of the 28th day of April, 2008, by and between ROBERTS
PROPERTIES RESIDENTIAL, L.P., a Georgia limited partnership (hereinafter
referred to as “Borrower”), ROBERTS REALTY INVESTORS, INC., a Georgia
corporation (hereinafter referred to as “Guarantor”) and WACHOVIA BANK, NATIONAL
ASSOCIATION, a national banking association (hereinafter referred to as
“Lender”).

W I T N E S S E T H:

        WHEREAS, Borrower has heretofore executed and delivered to Lender that
certain Promissory Note, dated as of January 31, 2006, in the face amount of
FOUR MILLION SEVENTY-SEVEN THOUSAND AND NO/100 DOLLARS ($4,077,000.00) with
interest thereon (hereinafter referred to as the “Note”); and

        WHEREAS, Guarantor has heretofore executed and delivered to Lender that
certain Guaranty Agreement dated January 31, 2006 (herein referred to as the
“Guaranty”), which guarantees the full and prompt payment and performance of all
obligations of Borrower under the Note, the Security Deed (as defined below) and
all other documents evidencing, securing or

--------------------------------------------------------------------------------

pertaining to the Note (collectively the "Loan Documents") and all other
indebtedness of Borrower to Lender; and

        WHEREAS, Borrower has heretofore executed and delivered to Lender that
certain Deed to Secure Debt and Assignment of Rents dated as of January 31,
2006, recorded in Deed Book 4148, page 600, Records of the Clerk of Superior
Court of Forsyth County, Georgia (herein referred to as the “Security Deed”) for
the purpose of securing the payment of the indebtedness evidenced by the Note
and any and all other indebtedness of Borrower to Lender; and

        WHEREAS, the parties hereto did amend the Note, the Security Deed, and
the Other Loan Documents by First Consolidated Amendatory Agreement dated as of
January 26, 2007, recorded in Deed Book 4615, page 383, Records of the Clerk of
Superior Court of Forsyth County, Georgia (the “First Amendment”); and

        WHEREAS, the parties hereto did amend the Note, the Security Deed, and
the Other Loan Documents by Second Consolidated Amendatory Agreement dated as of
December 6, 2007, recorded in Deed Book 4983, page 235, Records of the Clerk of
Superior Court of Forsyth County, Georgia (the “Second Amendment”; as used in
this Agreement, the terms “Note”, “Security Deed”, “Guaranty” and “Loan
Documents” means each of such documents as amended by the First Amendment and
the Second Amendment); and

        WHEREAS, Borrower has asked Lender to extend the term of the Note and to
amend the Security Deed and the other Loan Documents accordingly (and to provide
for other terms and conditions); and

        WHEREAS, as a condition to granting the extension of the term of the
Note and the other amendments contained herein, Lender is requiring and Borrower
is agreeing to cross-default and cross-collateralize the loan evidenced by the
Note (the “Forsyth Loan”) with the Gwinnett Loan (as defined below); and

        WHEREAS, Lender desires that Guarantor acknowledge and consent to the
foregoing and the modification of the documents described herein and that
Guarantor ratify and confirm its obligation as a guarantor of the Note.

        NOW THEREFORE, for and in consideration of the premises and the sum of
TEN AND NO/100 DOLLARS ($10.00) in hand paid, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties hereto, Borrower, Guarantor and Lender hereby agree as follows:

        1.     Modification of Note. The Note is hereby modified and amended as
follows:

1.1 The fourth and eighth paragraphs on the first and second pages of the Note
entitled INTEREST RATE and REPAYMENT TERMS are hereby deleted and substituted in
lieu thereof shall be the following:




2

--------------------------------------------------------------------------------

  INTEREST RATE. Interest shall be charged on the outstanding principal balance
as follows (as applicable, “Interest Rate”), all as determined by Bank prior to
the commencement of each Interest Period (defined below):


(A)   from the date hereof until April 30, 2008 at a rate equal to two and fifty
one-hundredths percent (2.5%) per annum plus the greater of (x) the Monthly
LIBOR Index Rate (defined below) or (y) the LIBOR Floor (defined below); and


(B)  

from May 1, 2008 until July 31, 2008 at a rate equal to three and fifty
one-hundredths percent (3.5%) per annum plus the greater of (x) the Monthly
LIBOR Index Rate or (y) the LIBOR Floor; and


(C)  

from August 1, 2008 to October 31, 2008 at a rate equal to three and
seventy-five one hundredths percent (3.75%) per annum plus the greater of (x)
the Monthly LIBOR Index Rate or (y) the LIBOR Floor; and


(D)  

from November 1, 2008 to January 31, 2009 at a rate equal to four percent
(4.00%) per annum plus the greater of (x) the Monthly LIBOR Index Rate or (y)
the LIBOR Floor; and


(E)  

from February 1, 2009 to April 30, 2009 at a rate equal to four and twenty-five
one hundredths percent (4.25%) per annum plus the greater of (x) the Monthly
LIBOR Index Rate or (y) the LIBOR Floor.


  Interest shall be calculated daily on the basis of the actual number of days
elapsed over a 360 day year. The applicable Interest Rate shall remain in
effect, subject to the provisions hereof, from and including the first day of
the Interest Period to and excluding the last day of the Interest Period for
which it is determined. For purposes hereof, the following terms shall have the
following meanings:


                  “LIBOR Floor” shall mean a rate of 2.75%.


                  “Monthly LIBOR Index Rate” means a rate per annum for U.S.
dollar deposits for a one (1) month maturity as reported on Telerate page 3750
as of 11:00 a.m., London time, on the second London business day before the
relevant Interest Period begins (or if not so reported, then as determined by
the Bank from another recognized source or interbank quotation).


                  “Interest Period” means, initially, the period commencing on
(and including) April 28, 2008 and ending on (but excluding) the first Payment
Date (as hereinafter defined), and thereafter, each period commencing on (and
including) the last day of the immediately preceding Interest Period




3

--------------------------------------------------------------------------------

  and ending on (but excluding) the next Payment Date, provided, (i) any
Interest Period that would otherwise end on (but exclude) a day which is not a
New York business day shall be extended to the next succeeding New York business
day, and (ii) any Interest Period that would otherwise extend past the Maturity
Date shall end on (but exclude) the Maturity Date.


  REPAYMENT TERMS. This Note shall be due and payable in consecutive monthly
payments of accrued interest only, commencing on May 10, 2008, and continuing on
the same day of each month thereafter (each, a “Payment Date”) through and
including the Maturity Date (as defined below). The entire outstanding principal
amount of this Note, together with all accrued interest thereon and all other
amounts payable hereunder shall be due and payable on April 30, 2009 (the
“Maturity Date”).”


1.2 Notwithstanding the foregoing, if during any Interest Period (as defined in
the Note), Borrower satisfies the Reduction Condition (as defined below), the
Interest Rate applicable for the remainder of such Interest Period and any
future Interest Period will be reduced by fifty one hundredths percent (0.50%)
per annum. As used herein, the term “Reduction Condition” means that Borrower
has made a payment (or series of payments) to Lender that has reduced the
aggregate principal balance of the Forsyth Loan and the Gwinnett Loan to
$9,252,000.00 or less.


1.3 As consideration for the extension of the term of the Note, (i) on the date
hereof, Borrower has paid Lender an extension fee in the amount of Twenty
Thousand Three Hundred Eighty-Five and No/100 Dollars ($20,385.00); and (ii)
unless the Forsyth Loan has been repaid in full, on or before October 31, 2008,
Borrower shall pay Lender an additional extension fee (the “Additional Fee”),
which shall be the lesser of (A) Twenty Thousand Three Hundred Eighty-Five and
No/100 Dollars ($20,385.00) or (B) an amount equal to the outstanding principal
balance of the Forsyth Loan as of October 31, 2008 multiplied by 0.005. The
Additional Fee will be secured by the Security Deed. Borrower’s failure to
timely make the payment described in clause (ii) above will be an Event of
Default under the Security Deed, and after October 31, 2008, interest will
accrue on any unpaid portion of the Additional Fee at the default rate stated in
the Note.


1.4 The Note may be prepaid at any time, in whole or in part, without penalty or
premium.


  1.5 Except as specifically modified and amended, all of the terms, conditions
and provisions of the Note shall remain in full force and effect.




4

--------------------------------------------------------------------------------

        2.     Modification of Security Deed. The Security Deed is hereby
modified and amended as follows:

  2.1 Paragraph 1.18 on Page 5 of the Security Deed is hereby amended by
deleting the reference to “April 30, 2008” and substituting in lieu thereof the
date “April 30, 2009” as the final payment due date.


  2.2 All references in the Security Deed to April 30, 2008 as the maturity date
of the Note are hereby deleted and substituted in lieu thereof shall be the date
April 30, 2009.


  2.3 Except as specifically modified and amended, all of the terms, conditions
and provisions of the Security Deed shall remain in full force and effect.


        3.     Modification of Loan Documents. The Loan Documents are hereby
modified and amended as follows:

  3.1 The terms “Note” and “Security Deed” as such terms may be used in the Loan
Documents shall mean the Note, and the Security Deed, as modified and amended
hereby.


  3.2 Except as specifically modified and amended, all of the terms, conditions
and provisions of the Loan Documents shall remain in full force and effect.


        4.     Modification of Guaranty. The Guaranty is hereby modified and
amended as follows:

  4.1 The terms “Note” and “Loan Documents” as such terms may be used in the
Guaranty shall mean the Note and the Loan Documents, as modified and amended
hereby.


  4.2 Except as specifically modified and amended, all of the terms, conditions
and provisions of the Guaranty shall remain in full force and effect.


        5.     Cross-Default and Cross-Collateralization of Loans.

  5.1 In addition to the “Mortgaged Property” as defined in and encumbered by
the Security Deed, the Borrower also owns the Gwinnett Parcel (as defined below)
and the Fulton Parcel (as defined below) (the Gwinnett Parcel, the Fulton Parcel
and the Mortgaged Property are referred to herein individually as a “Borrower
Property” and collectively as the “Borrower’s Properties”). The Lender has
extended to Borrower an additional loan in the original principal amount of
$8,175,000.00 (the “Gwinnett Loan”) to the Borrower, such loan being secured by
the Gwinnett Security Deed (as defined below). In conjunction with the parties’
execution and delivery of this Agreement, Borrower has also executed and
delivered the Fulton




5

--------------------------------------------------------------------------------

  Security Deed as additional collateral for both the Gwinnett Loan and the
Forsyth Loan.


  5.2 The Borrower acknowledges that the Lender is unwilling to enter into this
Agreement unless the Borrower agrees that all of the Borrower’s Properties will
be treated as a single project through the imposition of
cross-collateralization, cross-default and release provisions.


  5.3 In addition to the obligations secured by the Security Deed and described
as “Indebtedness” therein, the Security Deed also secures the payment and
performance of all obligations (the “Other Obligations”) secured by (i) that
certain deed to secure debt (the “Gwinnett Security Deed”) made by Borrower, as
grantor, to Lender, dated as of December 6, 2006 and recorded in the Office of
the Clerk of the Superior Court of Gwinnett County, state of Georgia, in Deed
Book 47335, Page 0739, as amended; and (ii) that certain deed to secure debt
(“Fulton Security Deed”) made by Borrower, as grantor, to Lender, dated as of
even date herewith and to be recorded in the Office of the Clerk of the Superior
Court of Fulton County, state of Georgia, on or about the date hereof. The
Gwinnett Security Deed and the Fulton Security Deed are referred to herein
either individually or collectively, as indicated by the context, as the “Other
Security Deed”. The documents, instruments and agreements executed by the
Borrower in connection with the Other Obligations including, without limitation
the Gwinnett Security Deed and the Fulton Security Deed, are sometimes
hereinafter collectively referred to as the “Other Loan Documents”.


  5.4 In addition to the obligations secured by the Other Security Deed, the
Other Security Deed shall also secure the payment and performance of all
obligations secured by the Security Deed.


  5.5 Borrower represents and warrants that the lien and security title of the
Other Security Deed is a first lien and security title on the property described
therein and covered thereby and that the provisions of this Security Deed will
not cause intervening liens to become prior to the lien and security title of
the Other Security Deed. If any intervening lien exists or hereafter arises,
Borrower shall cause the same to be released or subordinated to the lien and
security title of the Other Security Deed, without limiting any other right or
remedy available to Lender.


  5.6 Except as supplemented and/or modified by this Security Deed, all of the
terms, covenants and conditions of the Other Security Deed and the Other Loan
Documents executed in connection therewith shall remain in full force and
effect.




6

--------------------------------------------------------------------------------

  5.7 Borrower and Lender acknowledge and agree that: the Security Deed shall
constitute a lien, security title or charge upon only that property described in
the Security Deed as the “Mortgaged Property”; the Gwinnett Security Deed shall
constitute a lien, security title or charge upon only that property described
therein as the “Property”; and the Fulton Security Deed shall constitute a lien,
security title or charge upon only that property described therein as the
“Property”.


  5.8 The Borrower hereby agrees and consents that the occurrence of a “Default”
under the Gwinnett Security Deed or a “Default” under the Fulton Security Deed
will be at Lender’s option an “Event of Default” under the Security Deed, and no
notice will be required to be given to the Borrower in connection therewith. In
the event of a “Default” under the Gwinnett Security Deed or a “Default” under
the Fulton Security Deed, the Lender shall have the right, in its sole and
absolute discretion, to exercise any and all of its rights and remedies
contained in or arising under the Security Deed and the other Loan Documents
with regard to any or all of the Borrower’s Properties, including, but not
limited to, an acceleration of the indebtedness secured by the Security Deed and
the sale of one or all of the Borrower’s Properties in accordance with the terms
of the Security Deed. No notice, except as may be required by the Security Deed,
will be required to be given to the Borrower in connection with the Lender’s
exercise of any and all of its rights and remedies after a Default has occurred.


  5.9 Borrower waives all rights to have all or part of the “Mortgaged Property”
described in the Security Deed or the “Property” described in the Other Security
Deed marshaled upon any foreclosure of the Security Deed or the Other Security
Deed. Lender shall have the right to sell, and any court in which foreclosure
proceedings may be brought shall have the right to order a sale of the Mortgaged
Property and Property described in either or all of said deeds to secure debt as
a whole or in separate parcels, in any order that Lender may designate. Borrower
makes this waiver for itself, for all persons and entities claiming through or
under Borrower and for persons and entities who may acquire a security title,
lien or security interest on all or any part of the Mortgaged Property and
Property described in any of said deeds to secure debt, or on any interest
therein.


  5.10 Upon a request from Borrower asking the Lender to consent to release of
one or more of the Borrower’s Properties from the cross-default and
cross-collateral provisions of this Agreement, subject to sub-Paragraph 5.11
below, Lender will consent to release a Borrower’s Property from the
cross-default and cross-collateral provisions of this Paragraph 5 upon (i) the
payment of the applicable Release Price (as defined below) and (ii) satisfaction
of all of the Release Conditions described in sub-Paragraph




7

--------------------------------------------------------------------------------

  5.11 below. Any sum received by Lender in connection with a release of the
Forsyth Parcel shall be applied to the indebtedness secured by the Forsyth Loan
Documents, any sum received by Lender in connection with a release of the
Gwinnett Parcel shall be applied to the indebtedness secured by the Gwinnett
Loan Documents, and sixty-seven percent (67%) of any sum received by Bank in
connection with a release of the Fulton Parcel shall be applied to the
indebtedness secured by the Gwinnett Loan Documents and the remainder of such
sum received by the Bank shall be applied to the indebtedness secured by the
Forsyth Loan Documents. Notwithstanding any provision of this Paragraph 5 to the
contrary, the Borrower shall not be permitted to request a release of any of the
Borrower’s Properties from the cross-default and cross-collateral provisions of
this Paragraph 5, if at the time of such request, a “Default” or “Event of
Default” exists under either the Forsyth Loan or the Gwinnett Loan. No release
of any of the Borrower’s Properties from the cross-default and cross-collateral
provisions of this Paragraph 5 shall be permitted by Lender unless Borrower has
paid all costs and expenses of Lender incurred in connection with its processing
of the requested release, including, without limitation, all title endorsement
premiums, recording fees, inspection fees, and attorney fees.


  5.11 For purposes of this Paragraph 5, the "Release Conditions" means the
following:


             (i)     Lender receives, at no cost to Lender, such endorsements to
Lender’s title insurance policies for the remaining Borrower’s Properties and
other similar materials as Lender may reasonably deem necessary;


             (ii)     Borrower will prepare all documents and instruments for
the release of the relevant Borrower’s Property, which documents and instruments
will be in form and substance reasonably satisfactory to Lender, and Borrower
shall pay all costs and expenses incurred in connection with all such releases;


            (iii)     Borrower shall give Lender written notice of its desire to
obtain each such release, which written notice must be received by Lender no
later than five (5) days prior to the date on which each such release is to be
effected; and


            (iv)     As a further condition to the release, if required by
Lender, each guarantor of the Forsyth Loan and the Gwinnett Loan must reaffirm
all obligations under his or its guaranty and confirm the amount guaranteed
thereunder.


  5.12 For purposes of this Paragraph 5, the following definitions apply:




8

--------------------------------------------------------------------------------

  “Forsyth Parcel” means the parcel so indicated on “Exhibit A” attached hereto
and incorporated herein by this reference.


  “Fulton Loan Documents” means the Fulton Security Deed and all other documents
executed and delivered by Borrower in connection with the Fulton Security Deed.


  “Fulton Parcel” means the parcel so indicated on “Exhibit A” attached hereto
and incorporated herein by this reference.


  “Gwinnett Loan Documents” means the Gwinnett Security Deed and all other
documents evidencing, securing or otherwise pertaining to the Gwinnett Loan.


  “Gwinnett Parcel” means the parcel so indicated on “Exhibit A” attached hereto
and incorporated herein by this reference.


  “Release Price” for each of the Forsyth Parcel, Fulton Parcel and Gwinnett
Parcel is as follows:


  Forsyth Parcel: $4,077,000.00 plus all accrued and unpaid interest and other
indebtedness evidenced or secured by the Forsyth Loan Documents


  Fulton Parcel: $3,300,000.00


  Gwinnett Parcel: $8,175,000.00 plus all accrued and unpaid interest and other
indebtedness secured or secured by the Gwinnett Loan Documents.


        6.     Ratification and Consent by Borrower. Borrower hereby
(i) ratifies and affirms all of its obligations under the Note, the Security
Deed and Loan Documents as modified and amended hereby; (ii) acknowledges,
represents and warrants that the Note, the Security Deed and the Loan Documents,
as modified, constitute valid and enforceable obligations of Borrower as of this
date, free from any defenses and claims of offset by Borrower; and
(iii) consents to the modification and amendment of the Note, the Security Deed
and Loan Documents as set forth herein.

        7.     Certification of No Default. Borrower hereby certifies that, as
of the date hereof, Borrower is not in default under the terms of the Note, the
Security Deed or any of the Loan Documents.

        8.     Ratification and Consent by Guarantor. Guarantor hereby
(i) ratifies and affirms all its obligations under the Guaranty;
(ii) acknowledges, represents and warrants that its Guaranty constitutes the
valid and enforceable obligation of Guarantor, as of this date, free from



9

--------------------------------------------------------------------------------

any defenses and claims of offset; and (iii) consents to the execution by
Borrower of the modification and amendment of the Note, Security Deed and Loan
Documents as set forth herein.

        9.     Binding Agreement. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective heirs,
successors and assigns.

        10.   Entire Agreement. This Agreement constitutes the entire
understanding and agreement of the parties hereto with respect to the
modification and amendment of the Note, Security Deed and Loan Documents and
supersedes all prior agreements, understandings or negotiations with respect
thereto.

        11.   Georgia Law; Time. This Agreement shall be governed by and
interpreted in accordance with the laws of the State of Georgia. Time is of the
essence of this Agreement

        12.   No Novation. Borrower, Lender and Guarantor hereby agree that this
Agreement is not, and shall not be construed as, a novation of the Note or
Security Deed, or the other Loan Documents.




[Signatures commence on following page]







10

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused these presents to be
executed under seal as of the date first above written.

Signed, sealed and delivered     "BORROWER"     in the presence of:          
ROBERTS PROPERTIES RESIDENTIAL,        L.P., a Georgia limited partnership   /s/
Carla Britton     Witness   By:   Roberts Realty Investors, Inc., a       
         Georgia corporation, its general partner   /s/ Joanne Roberts     
Notary Public            By  /s/ Charles R. Elliott      
                Charles R. Elliott   My commission expires:  
                C.F.O. and Secretary          July 27, 2010            
(NOTARIAL SEAL)                                            




[Signatures continued on following page]









11

--------------------------------------------------------------------------------

Signed, sealed and delivered     "GUARANTOR"     in the presence of:         
ROBERTS REALTY INVESTORS, INC., a       Georgia corporation   /s/ Carla
Britton       Witness   By:  /s/ Charles R. Elliott              Charles R.
Elliott   /s/ Joanne Roberts          C.F.O. and Secretary   Notary Public     
    (CORPORATE SEAL)                             My commission expires:         
   July 27, 2010             (NOTARIAL SEAL)                       
                    




[Signatures continued on following page]







12

--------------------------------------------------------------------------------

Signed, sealed and delivered     "LENDER"     in the presence of:         
WACHOVIA BANK, NATIONAL        ASSOCIATION, a national banking   /s/ Valutha V.
Bailey   association   Witness          By:  /s/ Mary Lucy Lester       Name:
Mary Lucy Lester   /s/ Charlena D. Stice   Title: Director   Notary Public     
              (BANK SEAL)          My commission expires:             December
8, 2009                   (NOTARIAL SEAL)     







13